FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    April 24, 2009
                     UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                   Clerk of Court



    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,
                                                          No. 08-6279
    v.                                          (D.C. No. 05:07-CR-00314-C-2)
                                                         (W.D. Okla.)
    RODERICK DESHON RICHARDS,

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before BRISCOE, HARTZ, and TYMKOVICH, Circuit Judges.



         This matter is before the court on the government’s motion to enforce the

appeal waiver contained in defendant Roderick Deshon Richards’ plea agreement.

The motion is filed pursuant to United States v. Hahn, 359 F.3d 1315 (10th Cir.

2004) (en banc) (per curiam). Defendant’s counsel filed a response to the motion

to enforce stating his belief that there are no meritorious grounds upon which



*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
defendant can urge denial of the government’s motion to enforce the appeal

waiver, and he requested permission to withdraw. See Anders v. California, 386

U.S. 738, 744 (1967) (authorizing counsel to request permission to withdraw

where counsel conscientiously examines a case and determines that an appeal

would be wholly frivolous). This court then gave defendant an opportunity until

April 9, 2009, to file a pro se response to the government’s Hahn motion. To

date, defendant has not filed a response to the motion to enforce the plea

agreement.

      Accordingly, the government’s motion is GRANTED, the appeal is

DISMISSED, and defense counsel’s motion to withdraw is DENIED as moot.



                                       ENTERED FOR THE COURT
                                       PER CURIAM




                                         -2-